Name: Commission Regulation (EEC) No 3685/89 of 8 December 1989 amending Regulation (EEC) No 1102/89 laying down certain measures for implementing Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport
 Type: Regulation
 Subject Matter: economic analysis;  industrial structures and policy;  organisation of transport;  maritime and inland waterway transport
 Date Published: nan

 No L 360/20 Official Journal of the European Communities 9. 12. 89 COMMISSION REGULATION (EEC) No 3685/89 of 8 December 1989 amending Regulation (EEC) No 1102/89 laying down certain measures for implementing Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1101/89 of 27 April 1989 on structural improvements in inland waterway transport ('), and in particular Article 6 thereof, Having regard to the views expressed by the Member States and the organizations representing inland waterway carriers at Community level in the consultations held by the Commission on 11 and 6 September 1989 respec ­ tively in conformity with Article 12 of Commission Regulation (EEC) No 11 02/89 (2), Whereas, the Commission in Regulation (EEC) No 1102/89 has fixed the rates of the annual contributions to be paid by owners of inland waterway vessels, the scrapping premiums to be granted for the scrapping of vessels and the adjustment coefficients for the different types and categories of inland waterway vessels ; whereas it is desirable to modify these rates and coefficients for tanker push barges, with a view to giving a greater stimulus to the scrapping of the excess tonnage of this category of vessel ; Whereas, in order to prevent speculation as regards the amount of scrapping premium, it is necessary to provide that vessel-owners cannot withdraw or modify applications for scrapping premiums once after receipt by the authorities of the funds, Article 1 Regulation (EEC) No 1 1 02/89 is hereby amended as follows : 1 . In Article 3 (1 ), under tanker vessels, the indent 4  push barges : ECU 1,26 per tonne' is replaced by 4  push barges : ECU 1,50 per tonne'. 2. In Article 5 ( 1 ), under tanker vessels, the indent 4  push barges : ECU 91 per tonne' is replaced by 4  push barges : ECU 108 per tonne'. 3 . The following subparagraph is added to article 6 ( 1 ) : 'An application for a scrapping premium, once received by the authorities of the fund, cannot be withdrawn or modified.' 4. In Article 1 1 ( 1 ), under tanker vessels, the indent 4  push barges over 650 tonnes : 0,42' is replaced by 4  push barges over 650 tonnes : 0,50'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1989. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 116, 28. 4. 1989, p. 25. 0 OJ No L 116, 28. 4. 1989, p. 30.